THE THIRTEENTH COURT OF APPEALS

                                   13-15-00023-CV


                                   John Sholtis
                                        v.
                        Jesse Rodriguez and Irma Rodriguez


                                On appeal from the
                       County Court of Live Oak County, Texas
                             Trial Cause No. CV01590


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF JURISDICTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

February 26, 2015.